DETAILED ACTION
	Claims 1-3 and 5-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 Election/Restrictions
Claims 1-3, 5-7, 10-12 and14-20 are allowable. The restriction requirement Groups II and III and species acrylamide, urethane (meth)acrylate and initiator, as set forth in the Office action mailed on 03/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II and III and species acrylamide, urethane (meth)acrylate and initiator is withdrawn.  Claims 8-9, directed to a two-dimensional or three-dimensional image forming apparatus and two-dimensional or three-dimensional image forming method and Claim 13, directed to alternative initiators, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Woodward on 08/09/2022.
The application has been amended as follows: 

	Claim 8. A two-dimensional or three-dimensional image forming apparatus, comprising: 
a storing part which comprises a composition; 
an applying unit configured to apply the composition; and 
a curing unit configured to cure the composition, 
wherein the composition comprises a composition according to claim 1.
Claim 14. The composition according to claim 1, wherein the acrylamide compound is selected from acrylamides A1-2 to A1-5.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The ‘632 publication teaches a UV curable inkjet ink containing at least one polymerizable oligomer (abstract) containing CN9001 as the preferred urethane acrylate oligomer [0057] and Esacure KIP150 as a suitable commercial photoinitiator[0078].  The ‘632 publication does not teach the claimed acrylamide compound.  Morita teaches ink jet printed matter (title) which uses acrylamides which do not have a strong odor and do not have a high viscosity ([0026]-[0029]).   Morita teaches the compound represented by chemical formula I wherein X2 may be a monovalent hydrocarbon having 1-10 carbons [0048] having the structure 
    PNG
    media_image1.png
    94
    212
    media_image1.png
    Greyscale
and wherein R1 represents hydrocarbon group having 1-10 carbon atoms [0011], reading on claim 14.  Thus wherein R1 and X2 are methyl groups the elected acrylamide is taught.
Applicant presents unexpected results.  Table 4 tests acrylamide compounds A1-1-A1-5 and polymerization initiators B1-1 to B1-5.  Each test groups contains urethane (meth)acrylate.  The unexpected results encompassed the upper and lower concentrations ranges of acrylamide, each claimed acrylamide compound and initiators.  The results presented indicated that the skin sensitizing potential was unexpectedly improved in the claimed composition (Table 7 and 8).  The unexpected results were sufficient to overcome the rejection over WO 2016/096632 (Torfs), US 2014/0363634 (Morita) and US 2016/0340458 and the rejection over WO 2016/096632 (Torfs), US 2018/0127607 and US 2016/0340458.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3 and 5-20 are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613